DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 April 2022 regarding the Drawing Objection have been fully considered and are persuasive.  The Drawing Objection is withdrawn. 
Applicant's arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
In response to applicant's argument that De Ridder is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant argues that since the instant invention is directed towards a transformer tank in a nacelle of a wind turbine and De Ridder is directed towards a transformer tank on a transmission pole.  However, the skilled artisan would appreciate that a transformer, including a transformer tank, has a wide variety of uses in the art.  The functionality of the transformer or the transformer tank does not change whether it’s used in a wind turbine or on a pole, it all falls within the same field of endeavor. Further, it is within routine skill in the art to be able to attach a transformer tank to either a pole or a nacelle. Applicants generic drawing and arguments directed thereto seem agree with this statement. In other words, the structure necessary to attach or use a transformer tank in a wind turbine nacelle is known in the art.  Regardless, Wiederkehr is cited to teach transformer tanks used in wind turbines is known.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederkehr (US 2,941,171), in view of Gaard et al. (“Gaard”; US 2013/0058070) and De Ridder et al. (“De Ridder”; US 3,168,777).
Regarding claim 9: Wiederkehr discloses an arrangement comprising: 
a transformer tank (23) being configured to be filled with one of (i) a gas and (ii) a liquid to cool an active part of the transformer (column 1, lines 18-30); and 
at least one brace (25) is within an interior of the transformer tank, which connects mutually opposing wall regions of the transformer tank (via 26); 
wherein the active part of the transformer is enclosed by the transformer tank in one of (i) a liquid-tight and (ii) gas-tight manner (column 1, lines 18-26).
Wiederkehr does not explicitly disclose a transformer tank, which is arranged in a nacelle of a wind turbine, at least one brace extends across the interior of the transformer tank and connects mutually opposing external wall regions of the transformer tank, and wherein the transformer tank is inserted into mechanical supporting structure of the nacelle such that the transformer tank forms part of the mechanical supporting structure of the nacelle.
However, Gaard discloses a transformer tank, which is arranged in a nacelle of a wind turbine (Fig. 6), and 
wherein the transformer tank is inserted into mechanical supporting structure (115, Fig. 11) of the nacelle such that the transformer tank forms part of the mechanical supporting structure of the nacelle (as shown in Fig. 11, paragraph 0077).
And, De Ridder discloses at least one brace (88; Fig. 10 and 11) extends across an entirety of the interior of the transformer tank (shown in Fig. 11, the brace extends through 82 and to the tank wall) and connects mutually opposing external wall regions of the transformer tank (as shown in Fig. 10). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of Wiederkehr to be inserted into a wind turbine nacelle, as disclosed by Gaard, in order to provide a transformer for a wind turbine and to modify the brace of Wiederkehr to extend across the entire tank, as disclosed by De Ridder, in order to better support the tank walls. 
Regarding claim 10: Wiederkehr discloses the mutually opposing wall regions are mutually opposing side walls or mutually opposing wall regions of a surrounding side wall (27, as shown in Fig. 2).
Regarding claim 11: Wiederkehr discloses the brace is at least partially formed as a straight beam (26 is a straight beam).
Regarding claim 12: Wiederkehr discloses the brace is at least partially formed as a straight beam (26 is a straight beam).
Regarding claim 13: Wiederkehr discloses at least two opposing wall regions (27, but does not explicitly disclose the at least two opposing wall regions of the mutually opposing wall of the transformer tank are connected to the mechanical supporting structure of the nacelle in a fixed manner.
However, Gaard discloses the at least two opposing wall regions of the mutually opposing wall of the transformer tank are connected to the mechanical supporting structure of the nacelle in a fixed manner (paragraph 0077).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of Wiederkehr to be inserted into a wind turbine nacelle, as disclosed by Gaard, in order to provide a transformer for a wind turbine. 
Regarding claim 14: Wiederkehr discloses a brace connected to the transformer tanks but does not explicitly disclose the at least one brace is connected to a wall of the transformer tank at a point at which the wall of the transformer tank is connected to the mechanical supporting structure of the nacelle.
However, Gaard discloses the at least one brace (114, Fig. 11) is connected to a wall of the transformer tank at a point at which the wall of the transformer tank is connected to the mechanical supporting structure (at 115) of the nacelle (as shown in Fig, 11).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transformer tank of Wiederkehr to be inserted into a wind turbine nacelle, as disclosed by Gaard, in order to provide a transformer for a wind turbine. 
Regarding claim 16: Wiederkehr discloses part of the brace is formed by a component of a pressing structure (into 26) of the transformer core (13).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832